department of the treasury internal_revenue_service washington d c date cc ebeo number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject chief branch office of associate chief_counsel ebeo cc ebeo this field_service_advice responds to your request for assistance regarding certain issues arising on an examination of the above-referenced taxpayer field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend tp1 tp2 entity a ira a court x state z a b c d e f g q r s w x y z issue sec_1 whether the service should issue a protective statutory_notice_of_deficiency against tp2 pursuant to sec_408 to avoid potential whipsaw where tp1 received a distribution from ira a and transferred the funds to tp2 before a marital settlement agreement was executed and before a divorce decree was entered whether the service should issue a protective statutory_notice_of_deficiency against tp2 pursuant to sec_408 to avoid potential whipsaw where tp1 and tp2 reside in a community_property_state tp1 received a distribution from ira a and transferred the funds to tp2 before a marital settlement agreement was executed and before a divorce decree was entered facts on w tp1 and tp2 were married on x tp1 established ira a with entity a tp1 claims that he established ira a with real_estate brokerage income which he received during his marriage to tp2 it appears that ira a may be part of a simplified_employee_pension sep as described sec_408 under the terms of ira a tp1 is the owner and annuitant and tp2 is one of two named beneficiaries by check dated y tp1 received a single-sum distribution from ira a in the amount of dollar_figureq tp1 immediately endorsed the check over to tp2 tp2 deposited the check into her personal account and subsequently used the money or a portion thereof to pay various expenses including attorneys fees a dollar_figurer encumbrance on residential property credit card debts and medical bills tp2 also gave dollar_figures to tp1 on z nineteen days after y tp1 and tp2 executed a stipulation for judgment and marital settlement agreement agreement thirty-one days later ie days after y on a the agreement was filed with court x and thereafter included in a judgment of dissolution of marriage on b approximately months after y paragraph c of the agreement provided as follows husband’s interest in the separate_property ira a with entity a shall be transferred to the respondent tp2 and thereafter will be her sole and separate_property paragraph c as provided above was initially drafted by tp1's attorney as follows husband's interest in his sep ira a with entity a shall be transferred to an ira in wife’s name alone and will thereafter be her sole and separate_property wife understands that the transfer of the funds from husband’s ira to an ira in her name is in and of itself intended to be a nontaxable event however the withdrawal of funds from wife’s ira account will be subject_to state and federal taxes as well as a penalty for early withdrawal tp1 through his attorney claims that the parties had agreed to and a judge had orally approved the agreement before tp1 received the check from entity a however tp1 has not submitted any documentation or oral testimony supporting this claim we understand that tp2's attorney has indicated that his client flatly rejected the original version of paragraph c of the agreement which placed the tax consequences of ira a on tp2 he has also indicated that paragraph c was changed because tp1 had already received a distribution from ira a and the agreement was intended to reflect the parties understanding that tp1 would bear the tax consequences of the ira a distribution further he indicated that the references to ira a in the adopted version of paragraph c were intended only to reflect the source of the funds transferred to tp2 we understand that tp1 and tp2 reside in state z a community_property_state tp1 was born on d and tp2 was born on e we also understand that the statute_of_limitations for tp1 expires in f and that the statute_of_limitations for tp2 expires in g specifically your office has requested advice regarding whether the service should issue a protective statutory_notice_of_deficiency against tp2 pursuant to sec_408 to avoid potential whipsaw under these circumstances law sec_408 provides as follows except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides as follows the transfer of an individual’s interest in an individual_retirement_account or an individual_retirement_annuity to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to be considered a taxable transfer made by such individual notwithstanding any other provision of this subtitle and such interest at the time of such transfer is to be treated as an individual_retirement_account of such spouse and not of such individual thereafter such account or annuity for purposes of this subtitle is to be treated as maintained for the benefit of such spouse sec_408 provides as follows this section shall be applied without regard to any community_property_laws sec_71 provides as follows the term divorce_or_separation_instrument means a a decree of divorce or separate_maintenance or a written instrument incident to such decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse discussion sec_408 provides in general that any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 however an exception to sec_408 under sec_408 provides that a transfer of an ira made under_a_divorce_or_separation_instrument described in sec_71 is not treated as paid or distributed for purposes of sec_408 sec_71 defines a divorce_or_separation_instrument as a court decree or written instrument incident to a divorce or separation accordingly sec_408 applies only to a transfer of an ira under a court decree or a written instrument incident to a divorce or separation a case involving the tax treatment of a transfer of an ira in connection with a separation or divorce is similar to cases involving the tax treatment of a distribution of qualified_plan benefits under a qualified_domestic_relations_order qdro as described under sec_414 because both types of cases address whether the distribution or transfer occurred under a written instrument or decree in this case the distribution of the ira assets occurred on y and the written_agreement was executed on z days later thirty-one days after z ie days after y the agreement was filed with court x in similar circumstances involving qdros the tax_court has held that a distribution cannot be made under a written instrument when the distribution occurred before the written instrument was executed burton v commissioner t c memo before qdro was executed taxpayer received and transferred to his former wife amounts distributed from his qualified_plan for purposes of satisfying a mortgage tax_court stated that since the plan proceeds were distributed to petitioner and not to mrs burton the former spouse and in advance of the decree it cannot be argued that the distribution was made by the plan_administrator to an alternate_payee in response to the decree see also 105_tc_29 in this case based on the facts as we understand them there was no written instrument or decree in existence on y the date on which the distribution from ira a was made to tp1 in addition because tp1's attorney has not submitted any oral or written testimony to support the existence of any such written instrument or decree it does not appear that the ira a distribution at issue in this case was made under a written instrument incident to separation or divorce or a court decree however in addition sec_408 provides that any amount_paid or distributed out of an ira is included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 the terms distributee or payee are sec_402 provides that for purposes of sec_402 and sec_72 an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 not defined in the code or treasury regulations in general a distributee is the participant or beneficiary who under the plan is entitled to receive the distribution see 97_tc_51 and 101_tc_489 since tp1 received the ira a distribution tp1 is also the payee accordingly in this case we believe that tp1 is the distributee and payee of the distribution from ira a however it appears from the facts discussed above that ira a was established while tp1 and tp2 were married and that tp1 and tp2 reside in a community_property_state in general assets accumulated during the course of the marriage in a community_property_state are community_property and depending on state law each spouse may be considered to own a one-half interest in such property under the general_rule of statutory construction federal statutes are construed in a manner that does not preempt state law particularly domestic relations laws unless preemption was the clear and manifest intent of congress 490_us_581 military retirement pay and veterans disabilty benefits 453_us_210 military retirement pay in general state law determines property interests and federal tax law determines the tax consequences attributable to such interests thus we must consider whether sec_408 which provides that sec_408 applies without regard to any community_property_laws has the effect of insulating tp2 from taxability in 520_us_833 the supreme court held that state community_property law is preempted by the employee_retirement_income_security_act_of_1974 erisa as amended by the retirement equity act of rea because under erisa congress specifically designed a scheme prescribing how and to whom retirement benefits are required to be provided including applicable exceptions thereto boggs did involve in part the disposition of ira assets that were attributable to a rollover_contribution from a qualified_plan however it is unclear whether the supreme court’s holding in boggs would affect the disposition of this case the tax_court has held in a pre-rea pre-boggs case involving qualified_plan benefits that under state community_property law both the husband and the wife can be treated as distributees as to their respective one-half share interest sec_2 c f_r d excludes iras described in sec_408 and b from erisa coverage if certain requirements are satisfied c f_r b generally excludes plans without employees from erisa coverage eg an individual who wholly owns a trade_or_business is not an employee with respect to that trade_or_business under a plan powell v commissioner t c pincite sec_402 which provides the rules governing the taxation of qualified and nonqualified_plan distributions does not include a provision similar to sec_408 expressly providing that the section shall be applied without regard to community_property law however as stated above state community_property law is preempted by the statutory scheme established by federal_law under erisa for distributions from qualified_plans 520_us_833 if you have any further questions please call me at by michael roach chief branch
